 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS DRUMM,                                     No. 2: 18-cv-2854 KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    CDCR, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On November 20, 2018, the undersigned dismissed plaintiff’s complaint

19   with thirty days to file an amended complaint. (ECF No. 8.) Thirty days passed and plaintiff did

20   not file an amended complaint. However, on December 21, 2018, plaintiff filed a letter with the

21   court suggesting that D. Snell, D. Yee and Andrew be named as defendants. (ECF No. 11.)

22          Plaintiff’s December 21, 2018 letter is not an amended complaint. An amended complaint

23   must be complete without reference to other documents. Piecemeal amendment is not permitted.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Plaintiff is granted thirty days from the date of this order to file an amended complaint

26   on the complaint form provided with this order; failure to comply with this order will result in a

27   recommendation of dismissal of this action;

28   ////
                                                       1
 1         2. The Clerk of the Court is directed to send plaintiff the form for a civil rights complaint.

 2   Dated: January 4, 2019

 3

 4

 5
     Drum2854.ord
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
